IN THE SUPREME COURT OF THE STATE OF DELAWARE

ERVIN C. OLIVER,                      §
                                      §   No. 181, 2016
      Defendant Below-                §
      Appellant,                      §
                                      §
      v.                              §   Court Below—Superior Court
                                      §   of the State of Delaware
STATE OF DELAWARE,                    §
                                      §   Cr. ID 1401010144
      Plaintiff Below-                §
      Appellee.                       §

                         Submitted: June 6, 2016
                         Decided:   August 3, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 3rd day of August 2016, upon consideration of the appellant’s opening

brief and the State’s motion to affirm, we find it evident that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its well-reasoned decision dated March 28, 2016.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice